Exhibit 10.3

 

AMENDMENT NO. 2 TO INTERCREDITOR AGREEMENT

 

This Amendment No. 2 to Intercreditor Agreement (this “ Amendment ”), is entered
into as of February 7, 2008, by and among Carl E. Berg (“ Berg ”), Greater Bay
Venture Banking, a division of Greater Bay Bank, N.A., formerly Venture Banking
Group, a division of Greater Bay Bank N.A. (“ Bank ”), the purchasers of the
Amended and Restated Senior Secured Notes Due January 1, 2011 issued by Focus
Enhancements, Inc. who are identified on Exhibit A attached hereto (the “New
Purchasers ”), the previous purchasers who entered into Amendment No. 1 (defined
below) who are identified on Exhibit A attached hereto (“Original Purchasers”),
and Thomas O. Boucher, Jr., as agent for the New Purchasers (“ Purchasers’ Agent
”).  Capitalized terms used in this Amendment without definition have the
meanings ascribed to them in the Intercreditor Agreement dated as of
November 15, 2004, as amended by that certain Amendment No. 1 to Intercreditor
Agreement dated January 24, 2006 (“Amendment No. 1”), between Berg, Bank, and
the original purchasers (the “Original Purchasers”) under that certain Amended
and Restated Senior Secured Convertible Notes Due January 1, 2011 issued by
Focus Enhancements, Inc. (the “ Agreement ”).

 

WHEREAS, the New Purchasers intend to lend funds to Focus Enhancements, Inc. (“
Borrower ”) pursuant to an Amended and Restated Senior Secured Note Purchase
Agreement;

 

WHEREAS, Bank has previously loaned funds to Borrower, which loan is secured by
the Bank Collateral and is guarantied by Berg; and

 

WHEREAS, Bank and Berg wish to amend the Agreement to add the New Purchasers and
Purchasers’ Agent as parties to the Agreement.

 

The parties hereto agree as follows:

 

1.                     The Agreement is hereby amended to add the New Purchasers
as parties to the Agreement and, for all purposes of the Agreement, to provide
that the capitalized term “Creditor” shall include the Original Purchasers, and
the New Purchasers such that the New Purchasers have the same rights and
obligations of Creditor under the Agreement, so long as the total indebtedness
of Borrower to Bank does not exceed $6,500,000 in principal amount plus accrued
interest, and fees and expenses collectible under the applicable loan documents
(the “Maximum Priority Debt Amount”).  Bank and Berg agree that the New
Purchasers will not be bound by the Agreement to the extent the Borrower’s total
debt to Bank exceeds the Maximum Priority Debt Amount.  New Purchasers, Berg and
Bank agree that Purchasers’ Agent shall be the representative and agent of the
New Purchasers for all purposes under this Amendment and the Agreement, which
Purchasers’ Agent acknowledges by his signature below.

 

2.                     Except to the extent amended hereby, all of the
definitions, terms, provisions and conditions set forth in the Agreement are
hereby ratified and confirmed and shall remain in full force and effect.  The
Agreement and this Amendment shall be read and construed together as a single
agreement.  This Amendment may be signed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

3.                     Berg agrees that the Unconditional Guaranty dated as of
November 15, 2004 executed by Berg for the benefit of Bank with respect to the
obligations of Borrower to Bank shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be executed and delivered as of the date first written above.

 

1

--------------------------------------------------------------------------------


 

 

BERG:

 

 

 

 

/s/ Carl E. Berg

 

CARL E. BERG

 

 

 

 

 

 

 

 

GREATER BAY VENTURE BANKING, A DIVISION OF GREATER BAY BANK, N.A., formerly
VENTURE BANKING GROUP, A DIVISION OF GREATER BAY BANK N.A.

 

 

 

 

 

 

 

 

By:

/s/ Brad Smith

 

 

 

 

 

Name:

Brad Smith

 

 

 

 

 

Its:

Senior Vice President

 

 

 

 

 

 

 

 

PURCHASERS’ AGENT

 

 

 

 

 

 

 

 

/s/ Thomas O. Boucher, Jr.

 

 

 Thomas O. Boucher, Jr.

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be executed and delivered as of the date first written above.

 

 

 

 

PURCHASER

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 ORIGINAL PURCHASERS

Name

Barbara Shingleton Trust

Brad Shingleton Trust

CFG Trust#1

David Foote

Donald L. Foote Trust#1

Heritage Mark Foundation, Inc.

Ingalls & Snyder Value Partners, L.P.

Kenneth Foote

Rhonda Foote-Judy

Ronald Altman

Steven Foote

Steven Foote IRA

Theresa Foote

 

  NEW PURCHASERS

Name

First National Bancshares Inc.

Blythefield Farms

Inky Investments

Steadfast LLC

Shannah Ferguson

Ferguson Children’s Trust

Blake Ashdown IRA

MacBay Partners

Horace Boone

John Boone

 

--------------------------------------------------------------------------------